Citation Nr: 9923121	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
disability of the right wrist.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to November 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in September 1998.  A statement of the case was 
mailed to the veteran in September 1998.  The veteran's 
substantive appeal was received in September 1998.  


REMAND

In a June 1998 rating decision, the RO granted entitlement to 
service connection for a right wrist disability.  The 
veteran's right wrist disability was evaluated at 10 percent 
disabling, effective April 10, 1998.  Dissatisfied with this 
initial rating, the veteran submitted a timely notice of 
disagreement and a statement of the case was thereafter 
mailed to the veteran.  After the veteran submitted a timely 
substantive appeal, the RO sent a November 1998 letter 
informing the veteran that his case was sent to the Board.  
In December 1998, the veteran submitted additional medical 
evidence in support of his claim.

This additional evidence has been received at the Board 
without review by the RO and without a waiver of such review 
by the veteran.  Such evidence will be accepted by the Board, 
but only if received within 90 days following notification to 
the veteran of the transfer of records to the Board, or if 
good cause for a delay is shown on motion of the appellant.  
38 C.F.R. § 20.1304 (1998).  In this case, the veteran was 
notified by a November 7, 1998 letter that the case was being 
transferred to the Board.  Additional evidence was received 
on December 9, 1998, before the 90-day period had expired.  
Included in that evidence was a November 11, 1998 progress 
note from the VA Medical Center in Syracuse which was not 
previously of record.  Because the veteran did not waive his 
procedural rights in connection with the submission of this 
evidence, the case must be returned to the RO for review and 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c) 
(1998).

In addition, the Board notes that according to Fenderson v. 
West, 12 Vet. App 119 (1999), "at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 'staged' 
ratings."  Thus, the RO must consider the applicability of a 
staged rating in this case.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2. The RO should readjudicate the matter 
of the rating for right wrist disability 
in light of all of the evidence of record 
to include the November 1998 Syracuse VA 
Medical Center progress note and 
Fenderson.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless he is 
notified, but he may furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


